DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Lee et al. (U.S. Patent No. 11,271,054), hereinafter Lee.
 	In reference to claim 17, Lee discloses a panel  (1) in Figs. 6 comprising a first pixel (PXA_R) and a second pixel (PXA_B), the first pixel and the second pixel each comprising: 
	a substrate (102); 
	a functional layer comprising a transistor (TR1 and TR2) over the substrate (col. 10, lines 5-15); 
	a light-emitting device (311, 312, and 313) over the functional layer (col. 11, lines 10-15); and 
	a microlenses array (RA) over the light-emitting device, the microlenses array comprising a plurality of microlenses (col. 13, lines 53-63),
	 wherein one of the plurality of microlenses (RA) comprises a first surface (round surface) facing the light-emitting device and a second surface opposite to the first surface, and wherein the first surface is convex toward the light-emitting device as shown in Fig. 6
	In reference to claim 18, Lee discloses comprising a color conversion layer (CF_R, CF_G) over the microlenses array in Fig. 6 and Fig. 7.
	In reference to claim 19, Lee discloses  the second surface is a flat surface (col. 13, lines 60-68 and col. 14, lines 1-6)
	In reference to claim 20, Lee discloses microlenses array of the first pixel and the microlenses array of the second pixel have the same shape as shown in Fig. 6).
	In reference to claim 21, Lee discloses microlenses array (RA) is configured to collect light emitted from the light-emitting device (311, 312, 313); see col. 14, lines 47-52.
	Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited arts teaches or suggests:
wherein each of the plurality of microlenses comprises a cross section having a first shape filling on a first plane parallel to the light-emitting device,
wherein the first shape is a polygon with each corner rounded,
wherein the microlenses array has a maximum filling factor on the first plane among planes parallel to the light-emitting device,
wherein the first plane has a region filled by the plurality of microlenses and a flat region surrounded with some of the plurality of microlenses,
wherein each of the microlenses comprises a curved surface on a plane orthogonal to the first plane, and
wherein a convex side of the curved surface faces the light-emitting device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claims 1-16 are allowable as indicated above.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Silverstein et al. (US 2009/0190237) discloses a microlenses (10) in Fig. 5 and 6 for a backlight (33) for a display device.
	Sawabe et al. (US 2013/0249384) discloses a microlenses (74) over the light emitting device (10, 20, and 40) on substrate (81).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692